Per Curiam.

Action by Burle against the. appellants to foreclose a mortgage. Judgment for the plaintiff. The errors assigned are, that no process was served on the defendants, and that the judgment was for too large an amount. We find no brief in the record for the appellants. If none was filed, the cause should have been dismissed by the clerk under the sixty day rule. On the supposition that a brief has been filed and misplaced, we have examined the errors assigned.
There is nothing in the first error, as the defendants appeared and answered. There is as little in the second, as it does not *348appear that the judgment was for too much; besides, the judgment was entered by the agreement of the parties.
E. L. Walpole, for the appellants.
The judgment is affirmed, with 2 per cent, damages and costs. ■